Citation Nr: 0916867	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-35 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1986 to March 
1994 and September 2001 to August 2002.  He had a period of 
active duty for training from June to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDING OF FACT

The Veteran's back disability was not aggravated or incurred 
during or as a result of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability are not met. 38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March, April, and June 2004 that 
fully addressed all notice elements.  

In the letters sent in March, April, and June 2004, the RO 
provided timely notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to advise 
VA of or submit any further evidence that pertained to his 
claim.

While this notice does not provide any information concerning 
the schedular evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the Veteran is 
not prejudiced by the failure to provide him that further 
information. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent a VA 
examination in May 2004, which included a review of his 
claims file.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
Veteran's claims folder). 
   
The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  


Merits of the Claim

The Veteran seeks service connection for his back disability. 
The preponderance of the evidence is against the claim, and 
it will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred 
in service alone is not enough; there must be a chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran's service treatment records are negative for any 
back disabilities or injuries.  The records contain a 
February 1988 record of a fall which resulted in a left 
shoulder injury for the Veteran.  The report of the medical 
board indicates that the Veteran had a diagnosis of recurrent 
left shoulder dislocation.  No back pain or injury is 
recorded in this report.  His February 1994 separation exam 
showed a normal spine and musculoskeletal evaluation and the 
Veteran denied any recurrent back pain at that time.

The Veteran's April 2001 Naval Reserve examination resulted 
in normal clinical findings of the Veteran's spine and 
musculoskeletal system.  Additionally, the Veteran denied any 
recurrent back pain on the medical history report.

The Veteran underwent a VA examination in May 2004.  During 
the exam, the Veteran indicated that he experienced several 
episodes of upper and low back pain during the course of the 
prior year.  He did not indicate the cause of this pain.   

In a February 2004 medical treatment note, the Veteran was 
noted to have reported that he sustained back and neck pain 
in November 2003 while attempting to avoid a motor vehicle 
accident (MVA), although he had previously reported that the 
symptoms were incurred in a fall. Naval Reserve records from 
December 2003 reveal that the Veteran was placed in a 
Temporarily Not Physically Qualified status, effective 
December 17, 2003, due to strain of the lower thoracic from 
an MVA.  

The Veteran underwent x-rays and an MRI of the cervical spine 
and thoracic spine in February 2004.  In his clinical 
history, it is noted that the Veteran was injured in a fall 
in November 2003 and was a MVA in January 2004.  The x-rays 
showed mild degenerative changes.  The MRI showed mild to 
moderate kyphosis, several disc protrusions, and mild 
degenerative changes.

The Board finds the February 2004 medical records and May 
2004 VA examination report probative.  While the records show 
that the Veteran currently has a back disorder, the records 
indicate that the pain in his back started at approximately 
the same time as his accident in November 2003.  At no point 
prior to that accident did the Veteran allege that he 
experienced any back pain.  While he cites his February 1988 
fall during service for his injury, there is no evidence in 
the record of any complaints of back pain at that time or at 
any other time during service.  Accordingly, the Board finds 
that the evidence does not show that his current back 
disability is etiologically related to his active service. 

A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the Veteran was clearly advised in 
the March, April, and June 2004 letters of the need to submit 
medical evidence of a current disorder and a relationship 
between a current disorder and an injury, disease or event in 
service. While the Veteran is clearly of the opinion that his 
current back disorder is related to service, as a layperson, 
the Veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Competent medical evidence is required. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). Since the 
competent medical evidence does not show an etiological 
relationship between the current back disorder and active 
service, the claim is denied. 


ORDER

Service connection for a back disability is denied.




______________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


